Fourth Court of Appeals
                                San Antonio, Texas
                                    November 20, 2018

                                   No. 04-18-00633-CV

                        CITY OF RIO GRANDE, TEXAS, et al.,
                                    Appellants

                                             v.

BFI WASTE SERVICES OF TEXAS, LP d/b/a Allied Waste Services of Rio Grande Valley,
                              Appellees

                 From the 229th Judicial District Court, Starr County, Texas
                                Trial Court No. DC-15-604
                        Honorable Migdalia Lopez, Judge Presiding


                                      ORDER
       The appellants’ third motion for extension of time to file brief is hereby GRANTED.
Time is extended to November 26, 2018.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court